Mr. Presiding Justice Graves delivered the opinion of the court. 5. Indictment and information, § 22*—how facts required to be stated. Every fact and circumstance stated in an indictment must be laid positively, and cannot be stated by way of recital. 6. Indictment and information, § 29*-—necessity for certainty in allegations. In an indictment or information the facts must be charged with such certainty as to enable defendant to know with what he is charged and to enable him to prepare his defense, and also to identify the offense sufficiently so that the judgment may be shown in support of a plea of former jeopardy. 7. Indictment and information, § 22*—when disjunctive “or” and conjunctive “and" may be used. In negative averments the disjunctive conjunction “or” may be used, but in affirmative averments where terms that are not synonymous are used, certainty in the indictment requires the use of the conjunction “and.” 8. Infants, § 5a*—when information for contributing to dependency or delinquency insufficient as alleging conclusions. In a prosecution for contributing to the dependency or delinquency of a child, an averment in the information that defendant “did * * * do such acts that did directly produce, promote and contribute,” etc., without stating what acts defendant was charged with doing, or whether the effect of such acts was to render the child “dependent and neglected,” or to cause him to become a “delinquent child,” is a mere conclusion and insufficient. 9. Infants, § 5a*—when information charging contributing to dependency or delinquency uncertain. In a prosecution for contributing to the dependency or delinquency of a child, the information was held not to state the offense charged in the language of the statute creating the offense, nor so plainly that the nature of the offense might be easily understood by the jury. 10. Criminal law, § 599*—when cause remanded on reversal. Where a judgment of conviction for contributing to the dependency or delinquency of a child is reversed for amendable defects in the information, and the statute of limitations has not run against the offense charged, the cause will be remanded to the court below.